DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
	In claim 5, line 2, “located on more lateral outer side” should be “located on a more lateral outer side”.
	  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 — 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by patent number US 4,558,758 to Littman et al. (hereinafter referred to as Littman).

Regarding claims 1 — 3, 5 and 6, Littman discloses a work vehicle (prime mover 10) comprising:
	[Claim 1] a vehicle body (central body 20);
	a plurality of traveling devices (wheel means 90) for driving traveling;
	a plurality of articulated link mechanisms (legs 12, 14, 16 and 18) having at least two or more joints (pivot means 69 and 84) and supporting the plurality of traveling devices to the vehicle body, while allowing the plurality of traveling devices to be elevated and lowered independently of each other;
	a driving mechanism (activating means 73 and 83) capable of changing respective postures of the plurality of articulated link mechanisms independently of each other; and
	a plurality of turning mechanisms (synchro mechanisms 95, 95a, 95b and 95c) configured to support the respective plurality of the articulated link mechanisms to the vehicle body, while allowing the link mechanisms to be orientation-changeable about a vertical axis (the axis formed by synchro mechanisms 95),
	wherein the turning mechanisms each include:
		a vehicle side support member (journals 54 and 56) detachably supported by a frame of the vehicle body; and
		hydraulic cylinder (actuating means 60) for a turning operation, the hydraulic cylinder connected to a base end portion (first section 44) of the articulated link mechanism, for changing the orientation of the articulated link mechanism about a vertical axis (Col. 3, Lns. 40 – 45), and 
		the base end portion of the articulated link mechanism is supported to the vehicle side support member to be pivotable about the vertical axis (via synchro mechanisms 95, 95a, 95b, and 95c), and an end portion of the hydraulic cylinder that is on an opposite side to an end portion of the hydraulic cylinder connected to the base end portion (carrier 58) is connected to the vehicle side support member.
	[Claim 2] wherein:
	the articulated link mechanisms (legs 12, 14, 16 and 18) each include a base end portion (Support or carrier 58) supported to the vehicle body (central body 20), a first link (first section 44) having one end portion thereof pivotally connected to the base end portion to be pivotable about a horizontal axis, and a second link (second section 70) having one end portion thereof pivotally connected to the other end portion of the first link to be pivotable about a horizontal axis (pivot 69) and having the other end portion thereof supporting the traveling device (wheel means 90); and
	[Claim 3] wherein:
	the driving mechanism (activating means 73 and 83) includes a first hydraulic cylinder capable of changing the pivotal posture of the first link (first section 44) relative to the vehicle body (central body 20), and a second hydraulic cylinder capable of changing the pivotal posture of the second link (second section 70) relative to the first link (the actuators are hydraulic; Col. 4, Lns. 49 — 54); and
	[Claim 5] wherein:
	the articulated link mechanisms (legs 12, 14, 16 and 18) are disposed to be located on more lateral outer side than a lateral outer end portion of the vehicle body (central body 20; See Figs. 1 and 2); and
	as seen in a plan view, the turning mechanisms (synchro mechanisms 95, 95a, 95b and 95c) each are disposed to be located between the vehicle body (central body 20) and the articulated link mechanism (leg 18; See Figs. 1 and 2); and
	[Claim 6] wherein:
	the turning mechanisms (synchro mechanisms 95, 95a, 95b and 95c) each are provided in a state of being located more upwards than the articulated link mechanism (leg 18) as seen in a side view (Fig. 2).

Allowable Subject Matter
Claims 7, 8, 10 and 11 are allowable.
	In claim 12, the prior art discloses a work vehicle as claimed but does not teach:
an idle wheel is supported to a connecting portion between the first link and the second link; and
	the traveling device and the idle wheel are changeable in their orientations together about the vertical axis. 

Regarding claim 7, the prior art does not disclose a work vehicle as defined,
	wherein:
	the plurality of traveling functional portions respectively includes a wheel for travel driving and an idle wheel corresponding to the wheel;
	the traveling functional portion is arranged such that, as the wheel and the idle wheel both come into contact with the ground surface, the vehicle body is supported with a front/rear width extending between the wheel and the idle wheel; and
	the vehicle body support portion comprises a bending link mechanism, the bending link mechanism including a first link having one end portion thereof supported to the vehicle body to be pivotable about a horizontal axis, and a second link having one end portion thereof supported to the other end portion of the first link to be pivotable about a horizontal axis;
	the wheel is supported to the other end portion of the second link; and
	the idle wheel is supported to a connecting portion between the first link and the second link. Claims 8, 10 and 11 depend from claim 7 and would also be allowed.

Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive. 
	Applicant’s argued Littman does not disclose the amended language of claim 1 “a vehicle side support member detachably supported by a frame of the vehicle body” because elements 50 and 52 are allegedly, non-detachable.  However, Littman discloses various components detachably supporting the stabilizer legs (12, 14, 16 and 18) to the central body (20) namely pins (47 and 48) holding journal (56 and 56) all detachable from the vehicle side body.  Therefore, Littman does disclose the claimed invention of claim 1.  
	Applicants successfully amended independent claim 7 and 12 to include the allowable subject matter of claims 9 and 4, respectively.  Therefore, claims 7, 8 and 10 -12 are now allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611         


/TONY H WINNER/           Primary Examiner, Art Unit 3611